DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.
Applicant’s election without traverse of Species A in the reply filed on 1/11/2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 21 recites “the cylindrical body” but should read “the hollow cylindrical body” to be consistent with the language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the front plunger handle" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 12 recites “a front plunger handle”, however it is unclear if the Applicant is attempting to refer to the “front plunger handle” in claim 1, line 9 or in addition to. For purpose of examination, the Examiner will interpret them as being the same.
Claim 5, line 2 recites “a front plunger handle” however it is unclear if the Applicant is attempting to refer to the “front plunger handle” in claim 1, line 9 or in addition to. For purpose of examination, the Examiner will interpret them as being the same.
Claim 5, line 2 recites “a rear plunger handle” however it is unclear if the Applicant is attempting to refer to the “rear plunger handle” in claim 1, line 5 or in addition to. For purpose of examination, the Examiner will interpret them as being the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schweblin (US Patent 4,639,248 A).
Regarding claim 1, Schweblin discloses a hand-held aspiration syringe (Figs. 1-6) configured for one-handed operation, comprising:
     a plunger (7, 8, 9, 10, 11, 12) having 
a seal (7) at a forward end thereof (Figs. 1-6), 
a rear plunger handle (9) at a rear end thereof (Figs. 1-6), 
an internal plunger arm (8) attached at a rear end thereof to the rear plunger handle (Figs. 1-6) and to the seal at a forward end thereof (Figs. 1-6), 
(10) attached at a rear end thereof to the rear plunger handle (Figs. 1-6) and to the front plunger handle at a forward end thereof (Figs. 1-9), the internal plunger arm being arranged co-axially with the external plunger arm (Figs. 1-6) and separated by a gap (Space between 8 and 10), and 
a front plunger handle (11, 12) that extends radially away from the external plunger arm (Figs. 1-6), the front plunger handle and external plunger arm having a space (Location of 14, 15); and
      a hollow cylindrical body (1) having 
a wall (1) with a thickness that matches the gap (Figs. 1-6), at least a portion of the wall being disposed in the gap between the internal plunger arm and external plunger arms (Figs. 1-6), 
a straight external prominence (14, 15) formed longitudinally along an outer surface of the hollow cylindrical body (Figs. 3-4), an inner diameter of an internal opening of the hollow cylindrical body matches an outer diameter of the seal (Figs. 1-6), 
a frontal tip (3) formed at a forward end of the hollow cylindrical body (Figs. 1-6) through which fluid is drawn into an inner portion of the cylindrical body in response to the seal being drawn away from the frontal tip (Figs. 1-6), and 
a cylinder handle (5) formed at a rear end of the hollow cylinder body (Figs. 1-6), wherein 
the space of the front plunger handle receives the straight external prominence therein such that when a rearward force is applied to a front side of the front plunger handle (Figs. 3-4), the force urges the front plunger handle and seal to move along the wall of the hollow cylindrical body and away from the frontal tip as guided by the straight external prominence (Figs. 3-6, Cols 3-4, lines 49-36).  
Regarding claim 2, Schweblin discloses the syringe according to Claim 1, wherein 
the front plunger handle is disposed on a same side of the hollow cylindrical body as the straight external prominence (Figs. 3-4), and 
the rear plunger handle is disposed on an opposite side of the hollow cylindrical body as the straight external prominence (Figs. 3-4).  
Regarding claim 3, Schweblin discloses the syringe according to Claim 2, further comprising: 
(16, 17) is disposed on the same side of the hollow cylindrical body as the straight external prominence (Figs. 3-4) and positioned between the front plunger handle and the rear plunger handle (Figs. 3-4).  
Regarding claim 4, Schweblin discloses the syringe according to Claim 1, wherein the plunger further comprising: 
a projection arm (Distal most part of 8 that contacts 7) that contacts the seal (Figs. 2 and 4) and extends radially inward from the internal plunger arm toward a center of the hollow cylindrical body (Figs. 2 and 4), and reinforces the seal of the plunger while a force is applied to at least one of the front plunger handle, the rear plunger handle, and cylinder handle (Figs. 1-6 and Col 4, lines 8-27)
Regarding claim 5, Schweblin discloses the syringe according to Claim 1, wherein 
a front plunger handle comprising wings (11, 12) that extend at least partially around an outer surface of the hollow cylindrical body in opposing directions (Figs. 1-6).  
Regarding claim 6, Schweblin discloses the syringe according to Claim 5, wherein 
the cylinder handle comprising spaces (Spaces between 5a/6 and 5b/6) on opposing sides of the outer surface of the hollow cylindrical body (Figs. 3-4) that permit passage of the wings through the spaces while the front plunger handle is drawn past the cylinder handle during an aspiration operation where the plunger is at least partially withdrawn from the hollow cylindrical body (Spaces are perfectly capable of permiting passage of the wings through the spaces while the front plunger handle is drawn past the cylinder handle during an aspiration operation where the plunger is at least partially withdrawn from the hollow cylindrical body).  
Regarding claim 8, Schweblin discloses the syringe according to Claim 1, wherein 
the seal comprises a material that prevents gas and liquid leakage from an inner surface of the hollow cylindrical body around the seal (Col 1, lines 5-15, Col 3, lines 27-28 and Col 5, lines 24-26, 30-32).  
Regarding claim 9, Schweblin discloses the syringe according to Claim 1, wherein 
the straight external prominence is integrally formed as part of an outer surface of the hollow cylindrical body (Figs. 3-4 and Col 3, lines 55-58).  
Regarding claim 11, Schweblin discloses the syringe according to Claim 9, wherein 
(Figs. 3-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schweblin (US Patent 4,639,248 A) in view of Burke (US Patent 2,972,991 A).
Regarding claim 7, Schweblin discloses the syringe according to Claim 1.
Schweblin is silent regarding
wherein 
a rear plunger handle has a notch formed therein to form a void for a thumb of an operator when it is placed on the cylinder handle while the seal is positioned adjacent to the frontal tip and the rear plunger handle is positioned adjacent to the cylinder handle.  
Burke teaches a syringe (10, Burke), wherein
(45, Burke) has a notch (46, Burke) formed therein (Fig. 3, Burke) to form a void for a thumb of an operator (Col 3, lines 26-30, Burke).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the rear plunger handle of Schweblin to incorporate the teachings of Burke to incorporate a notch formed therein to form a void for a thumb of an operator in order to receive the thumb of an operator during normal operation (Col 3, lines 26-30, Burke). The modification of Schweblin in view of Burke would teach the rear plunger handle (Schweblin) has a notch (Burke) formed therein to form a void (Burke) for a thumb of an operator when it is placed on the cylinder handle while the seal is positioned adjacent to the frontal tip and the rear plunger handle is positioned adjacent to the cylinder handle (Notch would be perfectly capable of forming a void for a thumb of an operator when it is placed on the cylinder handle while the seal is positioned adjacent to the frontal tip and the rear plunger handle is positioned adjacent to the cylinder handle).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783